Name: Commission Regulation (EEC) No 3351/92 of 19 November 1992 prolonging the first suspension of the advance fixing of the export refunds on certain products processed from maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 92 Official Journal of the European Communities No L 336/29 COMMISSION REGULATION (EEC) No 3351/92 of 19 November 1992 prolonging the first suspension of the advance fixing of the export refunds on certain products processed from maize that measure for a period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common orga ­ nization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 3310/92 (3), suspended advance fixing of the import levy for certain cereals ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3310/92, ' 19 November 1992' is hereby replaced by '30 November 1992'. Article 2 This Regulation shall enter into force on 20 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 331 , 17. 11 . 1992, p . 15.